Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

	The Examiner finds the Applicant’s argument that a sensor that capture’s media content must be hardware to be persuasive and therefore withdraws the previous 101 software per se rejection.

	Applicant argues Step 440 of Fig. 4 of Graham in no way occurs as a function of the location where content is captured (Remarks pg. 12).
	The Examiner is using the primary reference Aad to teach determining the location where content is captured (Paragraph [0170] teaches determining whether the location information of the user while capturing the content is “at home”).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant argues: “In effect, the manual mode prevents an electronic device from automatically receiving content from a social networking system…assuming arguendo of receipt of content sent automatically from a social network...The two are completely and wholly different operations. The combination speaks of receipt, while the Applicant’s claims speak of transmission (Remarks pg. 13).”
The Examiner respectfully disagrees. Previously cited Figure 4, 410 teaches determining a social communication mode or a manual communication mode. Paragraph [0063] teaches “in manual mode, photographs or videos taken by the mobile device are transmitted to the social networking system only with the explicit authorization or request of the user of the mobile device.” This explicitly teaches precluding transmission of content to the social networking system without further authorization.
Therefore manual mode prevents the electronic device from automatically transmitting content to a social networking system.  

The remaining arguments with regards to Claims 19, 2 and 20 are directed to the similar argument of automatically receiving versus transmitting as addressed above and are unpersuasive for a similar rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 1, 3-13, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aad (US 2015/0113664) in view of Graham (US 2015/0026234).


Regarding Claim 1,

Aad (US 2015/0113664) teaches a method in an electronic device, the method comprising: 
capturing, with one or more sensors, media content from an environment of the electronic device; determining, with a location detector, whether the environment is positioned at a location of residence of an authorized user of the electronic device when the one or more sensors capture the media content (Paragraph [0170] teaches determining whether the location information of the user while capturing the content is “at home”); 
Aad does not explicitly teach receiving, at a user interface, user input requesting transmission of the media content to another electronic device; and when the environment is positioned at the location of residence of the authorized user of the electronic device when the one or more sensors capture the media content, at least temporarily precluding, with one or more processors in response to the user input, the transmission of the media content to the another electronic device.
Graham (US 2015/0026234) teaches receiving, at a user interface, user input requesting transmission of the media content to another electronic device (Paragraph [0016-0017]); and when the environment is positioned at the location of the authorized user of the electronic device when the one or more sensors capture the media content, at least temporarily precluding, with one or more processors in response to the user input, the transmission of the media content to the another electronic device (Figure 1)(Figure 4, 440) teaches temporarily precluding transmission of content to another device when the environment is in a certain location)(Paragraph [0025-0026] teaches location-detection may include, a mobile device’s presence at a location, such as a restaurant or other place of business)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the captured content in the home of the user as taught by Aad to include precluding of transmission of content in a certain location of the user and the results would be predictable (i.e. location-detection would include detecting a mobile device’s presence at residence of the user, and transmission of content would be precluded from that location)


Regarding Claim 3,

Aad and Graham teaches the method of claim 1. Graham teaches wherein when the environment is positioned other than at the specified location of the authorized user of the electronic device, causing, by the one or more processors in response to the user input, a communication device to transmit the media content to the another electronic device (Figure 1, social mode and associated text allows the communication device to transmit media content automatically). Aad teaches the location of residence of the authorized user as detailed above. 

Regarding Claim 4,

Aad and Graham teaches the method of claim 1. Graham teaches the method of claim 1, further comprising prompting, by the one or more processors at the user interface, for additional authorization to transmit the media content to the another electronic device while at least temporarily precluding the transmission of the media content to the another electronic device (Paragraph [0031] teaches additional authorization (i.e. manual authorization) while temporarily precluding transmission).

Regarding Claim 5,

Aad and Graham teaches the method of claim 4, further comprising: receiving, at the user interface, the additional authorization to transmit the media content to the another electronic device while at least temporarily precluding the transmission of the media content to the another electronic device; ceasing, by the one or more processors in response to the receiving the additional authorization to transmit the media content to the another electronic device, the at least temporarily precluding the transmission of the media content to the another electronic device; and causing, by the one or more processors in response to the ceasing, a communication device to transmit the media content to the another electronic device (Paragraph [0031] teaches additional authorization (i.e. manual authorization) while temporarily precluding transmission causes a ceasing of the precluding and causes transmission of the media).

Regarding Claim 6,

Aad and Graham teaches the method of claim 5. Graham teaches wherein the media content comprises one or more of a captured image, captured video, captured audio, captured screenshots, or combinations thereof (Paragraph [0045] teaches captured images, video, sound)

Regarding Claim 7,

Aad and Graham teaches the method of claim 5. Graham teaches wherein: the user input requesting the transmission of the media content to the another electronic device comprises a request for a predefined application operating on the one or more processors to cause the transmission of the media content to the another electronic device; and the at least temporarily precluding the transmission of the media content to the another electronic device comprises at least temporarily precluding the predefined application from accessing the media content (Paragraph [0014] teaches pre-defined social media application to cause transmission of media content and precluding transmission of media content)

Regarding Claims 8-9,

Aad and Graham teaches the method of claim 5, but does not explicitly teach wherein the location of residence comprises a predefined portion of a residence of the authorized user of the electronic device wherein the predefined portion of the residence of the authorized user of the electronic device comprises a predefined portion of a dwelling situated at the residence of the authorized user of the electronic device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the location of residence in Aad to include a predefined portion of a residence and the results would be predictable (i.e. the location would be a portion or room inside the residence)

Regarding Claim 10,

Aad and Graham teaches the method of claim 1. Aad teaches further comprising; determining, by the one or more processors, whether a user setting limiting transmission of the media content when captured at the location of residence is set in a memory of the electronic device; and wherein the at least temporarily precluding the transmission of the media content to the another electronic device occurs only when the user setting limiting transmission of the media content when captured at the location of residence is set in the memory of the electronic device (Paragraph [0171] teaches user setting limiting transmission)(Paragraph [0032] teaches the memory of the device)

Regarding Claim 11,
Aad and Graham teaches the method of claim 1. Aad teaches further comprising; determining, by the one or more processors, whether a user setting set in a memory of the electronic device identifies the media content as private media content; and wherein the at least temporarily precluding the transmission of the media content to the another electronic device occurs only when the user setting identifies the media content as the private media content (Paragraph [0037-0038] teaches media content as private media content “sensitive entity”)

Regarding Claim 12,

Aad and Graham teaches the method of claim 11. Aad teaches wherein the user setting identifies the media content as the private media content when the media content comprises multimedia content (Paragraph [0056])

Regarding Claim 13,

Aad and Graham teaches the method of claim 11. Graham teaches wherein the user setting identifies the media content as the private media content when the one or more sensors capture the media content a predefined time of day (Paragraph [0025] period of time)


Regarding Claim 19,

Aad (US 2015/0113664) teaches a method in an electronic device, the method comprising: 
capturing, with one or more sensors, media content from an environment of the electronic device; determining, with a location detector, whether the environment is positioned at a location of residence of an authorized user of the electronic device when the one or more sensors capture the media content (Paragraph [0170] teaches determining whether the location information of the user while capturing the content is “at home”); 
Aad does not explicitly teach receiving, at a user interface, user input requesting transmission of the media content to another electronic device; and when the environment is positioned at the location of residence of the authorized user of the electronic device when the one or more sensors capture the media content, at least temporarily precluding, with one or more processors in response to the user input, the transmission of the media content to the another electronic device.
Graham (US 2015/0026234) teaches receiving, at a user interface, user input requesting transmission of the media content to another electronic device (Paragraph [0016-0017]); and when the environment is positioned at the location of the authorized user of the electronic device when the one or more sensors capture the media content, at least temporarily precluding, with one or more processors in response to the user input, the transmission of the media content to the another electronic device (Figure 1)(Figure 4, 440) teaches temporarily precluding transmission of content to another device when the environment is in a certain location)(Paragraph [0025-0026] teaches location-detection may include, a mobile device’s presence at a location, such as a restaurant or other place of business)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the captured content in the home of the user as taught by Aad to include precluding of transmission of content in a certain location of the user and the results would be predictable (i.e. location-detection would include detecting a mobile device’s presence at residence of the user, and transmission of content would be precluded from that location)
Aad and Graham do not explicitly teach wherein the environment is positioned within the vehicle owned by the authorized user of the electronic device
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the residence of the user in Aad with a vehicle owned by the user and the results would be predictable (i.e. substitute home for vehicle)

Claim 2, 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aad (US 2015/0113664) in view of Graham (US 2015/0026234) further in view of Kannan (US 9,961,494)

Regarding Claim 2,

Aad and Graham teaches the method of claim 1, but does not explicitly teach wherein the at least temporarily precluding the transmission of the media content to the another electronic device occurs only when the another electronic device is positioned outside the location of residence of the authorized user of the electronic device.

Kannan (US 9,961,494) teaches temporarily precluding the transmission of the media content to the another electronic device occurs only when the another electronic device is positioned outside the location of the authorized user of the electronic device (Figure 4, 415, 425, 430 teaches preventing sending outside of threshold location of the electronic device)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Aad and Graham with the precluding of transmission outside of a location as taught by Kannan

The motivation is to share content with nearby devices (Col. 1, lines 45-47)


Regarding Claim 14,

Claim 14 is similar in scope to Claim 2 and is rejected for a similar rationale.



Regarding Claim 15,

Aad, Graham and Kannan teaches the electronic device of claim 14. Aad teaches further comprising a communication device, the one or more processors causing, in response to the user input, the communication device to transmit the media content to the another electronic device when the location detector determines that the one or more sensors captured the media content outside the location of residence of the authorized user of the electronic device (Paragraph [0170] teaches determining whether the location information of the user while capturing the content is outside of the home);.

Regarding Claim 16,

Aad, Graham and Kannan teaches the electronic device of claim 14. Graham teaches the one or more processors: causing, in response to the user input when the location detector determines that one or more sensors captured the media content at the location of residence of the authorized user of the electronic device, presentation of a prompt for additional authorization to transmit the media content to the another electronic device; and ceasing the precluding of the transmission of the media content to the another electronic device upon receiving the additional authorization to transmit the media content to the another electronic device (Paragraph [0031] teaches additional authorization (i.e. manual authorization) while temporarily precluding transmission)..

Regarding Claims 17-18,

Aad, Graham and Kannan teaches the electronic device of claim 14. Aad teaches the electronic device of claim 14, the one or more processors determining whether the media content matches at least one predefined criterion, the one or more processors precluding the transmission of the media content to the another electronic device in response to the user input only where the media content matches the at least one predefined criterion, the at least one predefined criterion comprising one or more of a predefined time of day during which the media content was captured, the location of residence being a predefined portion of a residence of the authorized user of the electronic device, or whether a user setting of the electronic device identifies the media content as private media content  (Paragraph [0037-0038] teaches media content as private media content “sensitive entity”).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aad (US 2015/0113664) in view of Graham (US 2015/0026234) further in view of Sharma (US 2020/0120500)


Regarding Claim 20,

Aad and Graham teaches the method of claim 19, but does not explicitly teach the determining whether the environment is positioned within the vehicle owned by the authorized user of the electronic device comprising establishing, with a communication device, electronic communication with the vehicle to confirm the vehicle is owned by the authorized user of the electronic device.
Sharma (US 2020/0120500) teaches determining whether the environment is positioned within the vehicle owned by the authorized user of the electronic device comprising establishing, with a communication device, electronic communication with the vehicle to confirm the vehicle is owned by the authorized user of the electronic device (Paragraph [0027] teaches pairing device with vehicle)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Aad and Graham to determine the environment is positioned within a vehicle and the results would be predictable (i.e. mobile device would pair with vehicle)

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRIS C WANG whose telephone number is (571)270-1462.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUU PHAM can be reached on 571-270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HARRIS C WANG/Primary Examiner, Art Unit 2439